internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-104871-00 cc ita b5 director heavy manufacturing construction transportation large mid-size business taxpayer’s name taxpayer’s address taxpayer’s identification no year involved date of conference legend taxpayer parent payment state a b c d e f g h i j k l m n o p dollar_figureq r s t u year year year year year year year year year year year year year year year month month month month month month 6_month month month date date date date date date date date date date date date date issues whether the payment made by taxpayer to the state treasury is deductible under sec_162 of the internal_revenue_code as an ordinary and necessary business_expense if the payment is not deductible under sec_162 whether the payment is deductible as a tax under sec_164 whether the payment was incurred in year for purposes of sec_461 and the regulations thereunder conclusions the payment is deductible as an ordinary and necessary business_expense under sec_162 because we have concluded that the payment is deductible under sec_162 we need not address whether the payment is deductible as a tax under sec_164 the payment was not incurred by taxpayer until year background facts parent is a state corporation engaged in the health insurance_business through its subsidiaries taxpayer is a stock insurance_company organized under the laws of state prior to year taxpayer was known as a and was a mutual_insurance_company since early year taxpayer has been a wholly owned subsidiary of parent taxpayer uses an accrual_method of accounting and files its returns on a calendar_year basis corporate history taxpayer was incorporated in state in year as a nonstock corporation taxpayer is also the successor to a number of other b and c organizations in state the b organizations were originally formed as hospital service plans providing prepaid hospitalization and the c organizations were originally formed as medical service plans providing prepaid medical services eventually these organizations were combined into one plan serving all of state except for a small portion of northern state under a license from d as used hereinafter references to taxpayer include its corporate predecessors as did most states state subjected these organizations to a special regulatory regime under this regime taxpayer was classified for state regulatory purposes as a health services plan rather than as an insurance_company as a health services plan taxpayer was regulated under the provisions of the state code dealing with health rather than as an insurance_company under state law in year however sweep in legislation subjected taxpayer to e different insurance_company statutes and subsequent legislation expanded the scope of the sweep in provisions in year the health services plan provisions of state law were recodified as part of the insurance statutes and thereafter taxpayer’s regulation closely resembled that of an insurance_company as a result of these changes taxpayer concluded that its status as a health services plan hampered its ability to compete with commercial insurance_companies accordingly in month year taxpayer converted from a health services plan to a mutual_insurance_company organization as a nonprofit taxpayer’s original articles of incorporation provided that the corporation is not organized for profit and no dividends shall be declared the language prohibiting the declaration of dividends was eliminated from the charter in year while the provision that the corporation was not organized for profit remained similar language remained in taxpayer’s charter until year and was in the charter of taxpayer’s sole member f from year to month year and from month year until the merger of f into taxpayer from year to year the composition of taxpayer’s membership varied but generally consisted of the participating hospitals and representatives of the community from year to month year taxpayer had no members from month year to month year taxpayer’s sole member was f f’s charter contained language prohibiting the inurement of its net_earnings to any person in month year f changed its name to g it continued to be the sole member of taxpayer until month year when it merged into taxpayer the prohibition on private_inurement first appeared in taxpayer’s amended and restated articles of incorporation dated date following its mutualization transaction in month year taxpayer’s policyholders were its members taxpayer’s articles of incorporation continued to state that taxpayer was not organized for profit but instead was organized exclusively for the promotion of social welfare within the meaning of sec_501 in addition the articles provided that no part of taxpayer’s earnings were to inure for the benefit of any private person tax-exempt status taxpayer has always been exempt from state_income_tax as are all commercial insurance_companies instead commercial insurers are subject_to a state tax on gross premiums however from year through year taxpayer was exempt from this state premium tax commercial insurance_companies had long contended that taxpayer’s exemption from the state premium tax gave it an unfair competitive advantage in year the u authorized a study to determine whether taxpayer should continue to retain its exemption from state premium tax that study concluded that the benefits provided to taxpayer through the exemption from premium tax exceeded the benefits realized by state and the public and that taxpayer should become subject_to the premium tax therefore the u enacted legislation subjecting taxpayer to the premium tax effective date although the u had concluded that taxpayer should become subject_to the gross premium tax it also recognized that taxpayer provided certain social benefits and community services that were not provided by commercial insurers the most significant of these benefits was taxpayers’ maintenance of an open enrollment program under the open enrollment program taxpayer offered to provide health care coverage to any state resident who requested coverage regardless of health history employment status age or geographical location effectively the open enrollment program made taxpayer the health insurer of last resort in state as an inducement to taxpayer to continue the open enrollment coverage the u provided that taxpayer’s premium tax_rate would be h rather than the standard i rate for as long as taxpayer maintained its open enrollment program this rate reduction was intended to offset the losses taxpayer habitually incurred on the open enrollment program the legislation provided for continued monitoring of the open enrollment program to ensure that the benefits provided through the reduced premium tax_rate did not exceed the net losses_incurred by taxpayer on the open enrollment program since year taxpayer’s premium tax_liability has increased the u enacted legislation requiring all health insurance_companies to offer coverage to small groups as part of that change taxpayer became subject_to the full premium tax_rate on premiums_paid by small groups in year the u changed the law to require taxpayer to pay the j rate on all group_insurance premiums thus taxpayer continues to receive the reduced premium tax_rate of h only with respect to individual_health_insurance policies which is the only market in which taxpayer is the only insurer required by state law to accept all business negotiations with the k because of the rapid pace of change taking place in the health insurance industry which required large investments for systems development and expansion taxpayer’s management eventually reached the conclusion that taxpayer needed better access to the capital markets taxpayer’s status as a mutual_insurance_company when taxpayer first became subject_to the premium tax in year the standard premium tax_rate was i when taxpayer became subject_to the full premium tax in year on all group_insurance the rate had declined to j did not provide it with access to the equity markets therefore in year taxpayer began to consider the possibility of converting from a mutual_insurance_company to a stock insurance_company in year taxpayer began to meet with representatives of the k of the l to explore the possibility of a demutualization in which taxpayer would become a stock insurance_company a variety of possibilities were discussed with the k including transactions in which taxpayer would contribute operating_assets to a for-profit subsidiary that would issue stock in a public offering and the formation of a stock holding_company to acquire all of the membership interests in taxpayer ultimately taxpayer proposed a transaction in which it would create a new holding_company holding holding would create a new subsidiary interim and interim would merge with and into taxpayer with taxpayer surviving as a stock corporation and first-tier subsidiary of holding pursuant to this plan taxpayer’s members would receive cash and or common_stock of holding taxpayer and the k began an informal review process that explored taxpayer’s proposal the k retained legal accounting tax and actuarial experts at taxpayer’s expense to assist in analyzing the various issues to be considered by the l in connection with the proposal taxpayer and the k and their respective advisors concluded that the demutualization was permissible under state code section m which permitted a mutual_insurance_company to convert to a stock insurance_company pursuant to a plan of conversion approved by the l in addition section n which had been enacted in year to authorize the conversion of taxpayer from a health services plan to a mutual_insurance_company specifically contemplated the possibility of a subsequent conversion to a stock insurance_company because it was a mutual_insurance_company whose members were its policyholders taxpayer took the position in its meetings with the k that taxpayers’ policyholders were its owners and therefore were entitled to the stock and cash distributed upon demutualization taxpayer and the k were aware that a number of other similar organizations were considering or had undertaken transactions to obtain access to the capital markets these transactions had generated debate over the nature of these organizations and how the transactions should be treated on date taxpayer filed an application with the l to convert from a nonstock not-for-profit mutual_insurance_company to a for-profit stock corporation the month year application the month year application was filed with the l on the basis of sections m and o of the code of state as amended section m of the state code provided that section o required the approval of the plan by the l before the plan could taxpayer reimbursed the k for its costs in connection with the demutualization and taxpayer has capitalized those costs for tax purposes be submitted to the stockholders or members and provided that approval of the l could be granted only if after a hearing the l determined that the plan of merger is fair equitable consistent with law and that no reasonable objection to the plan exists negotiations with the s in a letter dated date the s of state notified the l of his intention to participate in the demutualization proceeding in a subsequent letter dated date the t of state identified several fundamental issues raised by the month year application noting that in a subsequent letter to counsel for taxpayer the t elaborated further on the principal legal issues raised by the month year application first the t contended that although the state code permitted the merger of a nonstock corporation into a stock corporation it was possible that the distribution of stock and cash to members in the merger would violate other provisions of the code prohibiting the distribution of earnings by a nonstock corporation second the t asserted that the t further stated accordingly the t asserted under state law it was possible that the doctrines of cy pres equitable approximation or constructive trust would require all or some portion of taxpayer’s assets to be distributed to the public before a merger and distribution of cash stock to eligible members following the announcement by the s of his intention to intervene in the proceedings taxpayer began negotiations with the s over the possibility of a settlement pursuant to which taxpayer would make a payment in satisfaction of any potential claims that could be made against it by reason of its prior status as a non-profit or public benefit corporation in its analysis of a potential settlement the s drew a distinction between two forms of nonstock corporations charities which are organized exclusively for public benefit and commercial or for-profit entities the legal advisor to the s later described the s’s position as follows the s thus took the position that taxpayer was a hybrid between a mutual benefit corporation whose assets are equitably owned by its members and a public benefit corporation whose assets must be devoted to charitable or public purposes after extensive negotiations in month year taxpayer and the s reached an agreement pursuant to which taxpayer would be required to make a payment equal to its surplus as of date the last day prior to its becoming subject_to the state premium tax the rationale behind this agreement was articulated by the legal advisor to the s the agreement with the s contemplated that this payment be made to a new charitable foundation the purpose of which would be to provide medical_care for the poor and to provide other charitable activities having reached an agreement with the s taxpayer filed a revised application the month year application seeking approval of the demutualization transaction under the provisions of state law authorizing the merger of nonstock corporations into stock corporations and the provision of the state insurance code relied on in its month year application state legislation although the l had authority under state law to approve the demutualization transaction state law was not clear on the portion of taxpayer’s assets that were dedicated to public purposes despite the agreement with the s some persons continued to take the position that because of taxpayer’s organization as a tax- exempt not-for-profit corporation it should be required to devote all of its assets to charitable purposes taxpayer was concerned that these persons might challenge the revised plan before the l or following approval of the plan by the l might appeal the l’s decision to the state supreme court in addition to uncertainty over the size of the charitable payment it might ultimately be required to make taxpayer was concerned that such a challenge could take several years to resolve during which time it would be unable to proceed with the demutualization second taxpayer was seeking confirmation from the federal securities_and_exchange_commission sec that the issuance of parent stock in the demutualization was exempt from federal securities registration requirements by virtue of sec_3 of the securities act of under that section an exemption from federal registration was available provided that the issuance was the subject of a fairness hearing at the state level based on conversations between taxpayer’s advisors and sec staff it was unclear whether the sec would agree that the provisions of state law applicable to the merger of a nonstock corporation into a stock corporation would satisfy the sec’s requirement of a fairness hearing at the state level although failure to satisfy that requirement would not have precluded the transaction from occurring it could have delayed the transaction for several months and increased the expense of the transaction for these reasons taxpayer concluded that state legislation confirming its settlement with the s would be advisable accordingly amid considerable public interest taxpayer began to seek enactment of legislation in the u to facilitate its conversion to a for-profit stock corporation as finally enacted section p of the code of state modified and codified the settlement with the s section p reads as follows during the process of considering this legislation the concept of the payment from taxpayer going into a_trust was replaced by a direct payment to state the payment amount agreed to by the s was incorporated in the legislation however several legislators insisted that this amount should be adjusted to the present_value of the date surplus figures although there is no formal legislative_history for this provision several members of the u indicated that the dollar_figureq increase in the state payment was intended to represent interest on the stated surplus state code section p was enacted by the u and signed by the governor of state shortly after the statute was enacted taxpayer filed a revised application_for approval of its demutualization plan and requested that the plan be considered at a l hearing the policyholders of taxpayer approved the plan to demutualize at a special meeting on date the l began public hearings on date to determine whether any policyholder’s interest would be harmed as a result of the demutualization and issued its ruling approving the transaction in month year taxpayer prepared an amended plan incorporating certain changes required by the l and filed it with the l on date the l approved the amended plan on date based on the provisions of the statute pertaining to the fairness hearing the sec issued a no-action letter under sec_3 of the securities act of on date the demutualization was effected through the creation of a new holding_company parent a newly formed subsidiary of parent r merged with and into taxpayer effective date the reorganization and an initial_public_offering of parent stock closed on date and the payment was paid to the state treasury on date taxpayer deducted the payment in year for financial_accounting purposes and federal_income_tax purposes law and analysis of issue taxpayer argues that the payment is deductible as an ordinary and necessary business_expense under sec_162 while the revenue_agent argues that the payment must be capitalized under sec_263 sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business see also sec_1_162-1 of the income_tax regulations sec_263 however prohibits a deduction for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate see also sec_1_263_a_-1 sec_161 provides that there are allowed as deductions the items specified in part vi which contains sec_162 subject_to the exceptions provided in part ix which contains sec_263 through provisions such as sec_162 and sec_263 the code endeavors to match expenses with the revenues of the taxable_period to which they are properly attributable thereby resulting in a more accurate calculation of net_income 503_us_79 the determination of whether an expenditure is capital or deductible is based on a careful examination of the particular facts and circumstances of each situation 308_us_488 in the instant case the nature of the payment as capital or deductible is determined under the origin of the claim doctrine established by the supreme court in 372_us_39 see 427_f2d_429 7th cir this doctrine provides that the origin and character of a claim rather than its consequence or result to the taxpayer determine the deductibility of the related expenditure gilmore u s pincite the doctrine does not contemplate a mechanical search for the first in the chain of events which led to the expenditure but rather requires an examination of all the facts to determine the transaction or activity from which the expenditure proximately resulted 59_tc_708 acq 1973_2_cb_1 taxpayer contends that the payment is deductible under the origin of the claim doctrine because the claim to which the payment relates is taxpayer’s prior status as a nonprofit tax-exempt corporation the revenue_agent argues that the payment should be capitalized because the origin of the payment was taxpayer’s desire to demutualize in order to increase its capitalization expenditures incurred to increase a corporation’s capitalization are capital in nature see 27_tc_638 80_f2d_872 2d cir 122_f2d_268 2d cir see also 503_us_79 326_f2d_712 8th cir expenditures incurred to change a taxpayer’s corporate structure for the benefit of future operations are capital expenditures in addition expenditures that provide a taxpayer with significant future_benefits must be capitalized indopco u s pincite the agent argues there is a clear connection between the payment and the taxpayer’s demutualization and thus the payment should be capitalized as a cost of the demutualization we agree with the agent that costs incurred by taxpayer to demutualize must be capitalized under the authorities cited above in fact taxpayer capitalized the costs it incurred to reimburse the k for its costs in connection with the the revenue_agent asserts that the origin of the claim doctrine is limited to situations where some sort of claim or litigation exists and the taxpayer has incurred expenditures with respect to that claim or litigation in response taxpayer asserts in part that the payment did arise from a claim against taxpayer by reason of its historical status as a nonprofit corporation and its prior exemption from state premium tax we agree with taxpayer’s assertion regarding the origin of the claim doctrine and believe the origin of the claim doctrine is applicable in this case demutualization a deductible expenditure however does not become a capital_expenditure simply because of some relation in time or circumstance to a capital_transaction see 299_f2d_259 ct_cl instead under the origin of the claim doctrine the issue in the instant case is whether the origin of the claim to which the payment relates is the demutualization as the agent asserts or taxpayer’s prior status as a nonprofit tax- exempt_corporation as taxpayer asserts the service has recognized that payments to satisfy claims or obligations originating in the ordinary course of a taxpayer’s business may be deducted even though payments to satisfy those claims or obligations are triggered by a capital_transaction for example in revrul_73_146 1973_1_cb_61 the service considered whether payments to employees to terminate their unexercised stock_options were deductible in a situation where the payments were required as a condition to a reorganization the service held that the payments were deductible because the obligation to make the payments arose from the employer’s pre-existing employment relationship with the employees and not the reorganization itself thus under the origin of the claim doctrine the payments were ordinary expenses even though the obligation to make the payments was triggered by a capital_transaction similarly the service has recognized that severance payments to former employees of a railroad following its merger into another railroad are deductible where the acquired railroad became obligated to make severance payments to employees affected by the merger see revrul_67_408 1967_2_cb_84 again the origin of the claim to which the payments related was the ordinary employment relationship between the employees and the taxpayer incurring the liability in each of the revenue rulings the claim arose from the ordinary course of the taxpayer’s business and existed independently of the capital_transaction even though payment of the claim might not have been made but for the capital_transaction the payments were deductible as ordinary and necessary business_expenses the revenue rulings also demonstrate that the appropriate inquiry is to examine the origin of the underlying claim or obligation and not the origin of the payment itself in each ruling the origin of the payment might have been the capital_transaction as the triggering event for payment of the underlying claim or obligation but the origin of the claim or obligation was the ordinary course of the taxpayer’s business in the instant case the payment made by taxpayer to the state treasury is similar to the payments at issue in the revenue rulings thus the first inquiry is to determine the origin of the underlying claim or obligation to which the payment related_taxpayer asserts that its underlying obligation to make the payment originated from its nonprofit tax-exempt status in state taxpayer argues that this status gave rise to certain claims or obligations that state could assert under the cy pres doctrine constructive trust doctrine or similar doctrine for the benefit of the public in contrast the revenue_agent asserts that taxpayer had no pre-existing legal_obligation to make the payment to state based on the facts and circumstances that led up to the payment we agree with taxpayer although taxpayer was not required to make the payment prior to its demutualization the s of state clearly believed that taxpayer’s status as a nonprofit tax-exempt corporation prior to the demutualization obligated taxpayer to dedicate some or all of its assets for the benefit of the public the s contended that taxpayer was subject_to claims by state because some of its cash surplus had been derived from the tax exempt and tax advantaged status as well as the not-for-profit status that it had enjoyed from state since its formation a careful analysis of these assertions by the s throughout the demutualization process demonstrate that the underlying claims against taxpayer existed prior to and independently of the demutualization because the origin of the underlying claim to make the payment was taxpayer’s nonprofit tax-exempt status we conclude that the payment arose from the ordinary course of taxpayer’s business and not from the demutualization the revenue_agent also argues that the payment was a toll_charge for the right to demutualize and thus provided significant long-term benefits to taxpayer see indopco u s pincite a taxpayer’s realization of benefits beyond the year in which the expenditure is incurred is undeniably important in determining whether the appropriate tax treatment is immediate deduction or capitalization the agent argues that taxpayer wanted to demutualize and that the state code required the payment in order to accomplish that objective after considering the facts and circumstances of the instant case we do not think the payment provided taxpayer with a significant long- term benefit although the legislation on its face arguably imposes a toll_charge for taxpayer to demutualize we have already concluded that the origin of the obligation to pay the toll_charge arose from taxpayer’s prior nonprofit tax-exempt status thus the payment is similar to settlement payments that are incurred by taxpayers to extinguish existing liabilities for example in revrul_79_208 1979_2_cb_79 the service held that an amount_paid by the taxpayer to settle a lawsuit and obtain a release from all claims under a franchise agreement were deductible under sec_162 the service noted that the litigated claim arose after the taxpayer breached the franchise agreement by operating the franchise without paying the monthly fees required by the agreement under the origin of the claim doctrine the settlement payment originated in the taxpayer’s operation of the franchise and thus was deductible as an ordinary and necessary business_expense the facts in the instant case indicate that the payment was made in order to discharge the pre-existing claims arising from taxpayer’s status as a nonprofit tax-exempt corporation the release of these pre-existing claims relates to taxpayer’s prior status and does not provide taxpayer with a significant future benefit further there is no indication in any of the facts presented that the s or the state u was concerned about claims arising from taxpayer’s future operations as a stock insurance_company thus there is no need to capitalize the payment in order to match it with revenues from taxpayer’s operations after the demutualization although we have determined that the origin of the payment was not taxpayer’s demutualization and that the payment did not provide taxpayer with significant future_benefits the payment must also be ordinary and necessary to be deductible under sec_162 the term necessary means appropriate and helpful to the development of the taxpayer's business 383_us_687 320_us_467 290_us_111 the payment meets this test it was appropriate and helpful to the development and even continuation of taxpayer’s business the s had the authority to enforce taxpayer’s obligation to the public through the cy pres doctrine the constructive trust doctrine or other similar doctrines and used that authority to ensure that taxpayer compensated the public for its prior status as a nonprofit tax-exempt corporation taxpayer could reasonable believe that its failure to satisfy the s by making the payment could result in substantial harm to its business operations thus the payment was necessary the payment is also ordinary under the specific facts of this case in defining ordinary the supreme court has stated what is ordinary though there must always be a strain of constancy within it is none the less a variable affected by time and place and circumstance one of the extremely relevant circumstances is the nature and scope of the particular business out of which the expense in question accrued the fact that an obligation to pay has arisen is not sufficient it is the kind of transaction out of which the obligation arose and its normalcy in the particular business which are crucial and controlling du pont u s pincite citing in part welch u s pincite thus the court in du pont looked to the kind of transaction out of which the obligation arose to determine whether the expenditure at issue was ordinary in the instant case we have already determined that the origin of the payment was taxpayer's nonprofit tax- exempt status and not the demutualization thus under the particular facts and circumstances of this case the payment was an ordinary and necessary business_expense and is deductible under sec_162 law and analysis of issue because we have concluded that the payment is deductible under sec_162 as an ordinary and necessary business_expense we need not address whether the payment is deductible as a tax under sec_164 law and analysis of issue taxpayer argues that the payment was incurred in year under sec_461 and the regulations thereunder sec_461 provides that the amount of any deduction or credit allowed by subtitle a is taken for the taxable_year that is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1 a provides that under an accrual_method of accounting a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability with regard to the payment taxpayer argues that in year all the events had occurred to establish the fact of the liability the amount of the liability could be determined with reasonable accuracy and economic_performance had occurred with respect to the liability we agree with taxpayer that all the events had occurred to establish the fact of the liability in year in year taxpayer’s plan to demutualize was approved by taxpayer’s policyholders and the l these events established the fact of taxpayer’s liability in year we also agree that taxpayer’s liability could be determined with reasonable accuracy in year the amount of the payment was equal to taxpayer’s surplus computed in accordance with generally_accepted_accounting_principles on date plus dollar_figureq thus the amount of the payment was readily determinable in year with regard to economic_performance taxpayer argues that its liability for the payment meets the economic_performance requirements in year under the recurring_item_exception of sec_461 taxpayer asserts that the payment is a liability to pay a rebate refund or similar payment sec_1_461-4 provides that if the liability of a taxpayer is to pay a rebate refund or similar payment to another person whether paid in property money or as a reduction in the price of goods or services to be provided in the future by the taxpayer economic_performance occurs as payment is made to the person to which the liability is owed sec_461 provides an exception to the economic_performance rules for certain recurring items see also sec_1_461-5 under the recurring_item_exception a liability is treated as incurred for a taxable_year if - as of the end of that taxable_year all events have occurred that establish the fact of the liability and the amount of the liability can be determined with reasonable accuracy economic_performance with respect to the item occurs on or before the earlier of - a the date the taxpayer files a timely including extensions return for that taxable_year or the 15th day of the 9th calendar month after the close of the taxable_year b the liability is recurring in nature and either - a b the amount of the liability is not material or the accrual of the liability for that taxable_year results in a better matching of the liability with the income to which it relates than would result from accruing the liability for the taxable_year in which economic_performance occurs sec_1_461-5 sec_1_461-5 provides in part that in the case of a liability described in paragraph g rebates and refunds the matching requirement of sec_1_461-5 is deemed to be satisfied we disagree with taxpayer’s contention that the payment is a rebate subject_to the recurring_item_exception first we do not agree that the payment is properly characterized as a rebate refund or similar payment despite taxpayer’s assertion that the payment should qualify as a rebate or refund liability with respect to the surplus generated by the revenues received while taxpayer was exempt from state premium tax there is no evidence that the payment was a rebate or refund of any specific payment previously made by state to taxpayer the fact that taxpayer previously was exempt from state premium tax and thus was able to retain more of its revenues does not indicate any type of payment by state to taxpayer that was later given back to state in part or in full through the payment because the payment is not a rebate or refund the economic_performance rules of sec_1_461-4 apply sec_1_461-4 provides that in the case of a taxpayer’s liability for which economic_performance rules are not provided elsewhere in this section or in any other internal revenue regulation revenue_ruling or revenue_procedure economic_performance occurs as the taxpayer makes payments in satisfaction of the liability to the person to which the liability is owed paragraph g applies only if the liability cannot properly be characterized as a liability covered by rules provided elsewhere in this section sec_1_461-5 provides in part that the recurring_item_exception does not apply to any liability of a taxpayer described in paragraph g other liabilities of sec_1_461-4 thus the recurring_item_exception does not apply to the payment and economic_performance occurs when the payment is made in satisfaction of the liability to the person to which the liability is owed the state treasury which occurred in year in addition even if the payment were a rebate or refund liability this liability is not recurring in nature sec_1_461-5 provides that a liability is recurring if it can generally be expected to be incurred from one taxable_year to the next however a taxpayer may treat a liability as recurring in nature even if it is not incurred by the taxpayer in each taxable_year and a liability that has never previously been incurred by a taxpayer may be treated as recurring if it is reasonable to expect that the liability will be incurred on a recurring basis in the future sec_1_461-5 in this case the liability is not expected to be incurred from one taxable_year to the next and it is not reasonable to expect that the liability will be incurred on a recurring basis in the future in fact taxpayer states in its submission that the payment discharged any claims that state may have been able to assert against taxpayer in the future thus the purpose of the payment was to prevent this type of liability from recurring accordingly the liability of taxpayer to make the payment is not recurring in nature caveat s a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 provides that it may not be used or cited as precedent under sec_164 the payment would not be a recurring item we note that even if we had considered the issue and determined that the payment was a tax
